Delaware App. No. 01CAE03007. This cause is pending before the court as an appeal from the Court of Appeals for Delaware County. Upon consideration of appellant’s motion not to dismiss appeal and proceed with consideration of merits,
IT IS ORDERED by the court that the motion be, and hereby is, granted.
IT IS FURTHER ORDERED by the court, sua sponte, that appellee shall file a merit brief within twenty days of the date of this entry and appellant may file a reply brief within fifteen days after the filing of appellee’s brief.